

116 HR 2882 IH: Superfund Enhancement Act of 2019
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2882IN THE HOUSE OF REPRESENTATIVESMay 21, 2019Ms. Velázquez introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 and the Small Business Act to reduce costs for certain
			 businesses required to relocate from a Superfund site, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Superfund Enhancement Act of 2019. 2.Extension and modification of Superfund excise taxes (a)ExtensionSubsection (e) of section 4611 of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (e)Application of hazardous substance superfund financing rateThe Hazardous Substance Superfund financing rate under this section shall apply after December 31, 1986, and before January 1, 1996, and after the date that is 60 days after the date of the enactment of the Superfund Enhancement Act of 2019..
			(b)Modification of Hazardous Substance Superfund financing rate
 (1)In generalSection 4611(c)(2)(A) of such Code is amended by striking 9.7 cents and inserting 15.8 cents. (2)Inflation adjustmentSection 4611(c) of such Code is amended by adding at the end the following new paragraph:
					
						(3)Adjustment for inflation
 (A)In generalIn the case of any taxable year beginning after December 31, 2019, the amount under paragraph (2)(A) shall be increased by an amount equal to—
 (i)such amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof.
 (B)RoundingIf any increase determined under this paragraph is not a multiple of 0.1 cents, such increase shall be rounded to the next lowest multiple of 0.1 cents..
 (c)Modification of rate of tax on certain chemicalsSection 4661(b) of the Internal Revenue Code of 1986 is amended to read as follows:  (b)Amount of tax (1)In generalThe amount of tax imposed by subsection (a) shall be determined in accordance with the following table:
							
								
										In the case of:The tax is the following amount per ton:
									
										Acetylene$11.00
										Benzene11.00
										Butane11.00
										Butylene11.00
										Butadiene11.00
										Ethylene11.00
										Methane7.77
										Napthalene11.00
										Propylene11.00
										Toluene11.00
										Xylene11.00
										Ammonia5.96
										Antimony10.05
										Antimony trioxide8.47
										Arsenic10.05
										Arsenic trioxide7.70
										Barium sulfide5.19
										Bromine10.05
										Cadmium10.05
										Chlorine6.10
										Chromium10.05
										Chromite3.43
										Potassium dichromate3.82
										Sodium dichromate4.22
										Cobalt10.05
										Cupric sulfate4.22
										Cupric oxide8.11
										Cuprous oxide8.96
										Hydrochloric acid0.65
										Hydrogen fluoride9.55
										Lead oxide9.35
										Mercury10.05
										Nickel10.05
										Phosphorus10.05
										Stannous chloride6.43
										Stannic chloride4.79
										Zinc chloride5.01
										Zinc sulfate4.29
										Potassium hydroxide0.50
										Sodium hydroxide0.63
										Sulfuric acid0.59
										Nitric acid0.54.
						(2)Adjustment for inflation
 (A)In generalIn the case of any taxable year beginning after December 31, 2019, each of the dollar amounts in the table in paragraph (1) shall be increased by an amount equal to—
 (i)such amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof.
 (B)RoundingIf any increase determined under this paragraph is not a multiple of $0.01, such increase shall be rounded to the next lowest multiple of $0.01..
 (d)Effective dateThe amendments made by this section shall apply to oil and petroleum products received or entered during calendar quarters beginning more than 60 days after the date of the enactment of this Act.
			3.Clarification of definition of crude oil for excise tax purposes
 (a)Definition of crude oilParagraph (1) of section 4612(a) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (1)Crude oilThe term crude oil includes crude oil condensates, natural gasoline, any bitumen or bituminous mixture, any oil derived from a bitumen or bituminous mixture (including oil derived from tar sands), and any oil derived from kerogen-bearing sources (including oil derived from oil shale)..
 (b)Effective dateThe amendment made by this section shall apply to oil and petroleum products received or entered during calendar quarters beginning more than 60 days after the date of the enactment of this Act.
			4.Deduction for expenses in connection with moving from a site listed on national priorities list
 (a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 198 the following new section:
				
					198A.Expenses in connection with moving from a site listed on national priorities list
 (a)In generalA qualified small business may elect to treat as an expense which is not chargeable to capital account, and deductible in the year in which paid or incurred, so much of the qualified environmental disaster moving expenses which are paid or incurred by the taxpayer for the taxable year as do not exceed $10,000.
 (b)Qualified small businessFor purposes of this section, the term qualified small business means any person which is a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) at all times during the preceding taxable year.
 (c)Qualified environmental disaster moving expenseFor purposes of this section, the term qualified environmental disaster moving expense means any expenditure— (1)which is otherwise chargeable to capital account, and
 (2)which is paid or incurred in connection with relocating a trade or business carried on in a location which is situated on, or adjacent to, a site which is on, or proposed for, the national priorities list under section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980.
 (d)Special rulesFor purposes of this section— (1)Potentially responsible parties excludedNo amount shall be taken into account under subsection (a) by a person who under section 107(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 is potentially liable with respect to the site described in subsection (c)(2).
 (2)Controlled groupsAll members of the same controlled group of corporations (within the meaning of section 52(a)) and all persons under common control (within the meaning of section 52(b)) shall be treated as 1 person for purposes of this section.
 (3)Partnerships and S corporationsIn the case of a partnership, the $10,000 limitation under subsection (a) shall apply with respect to the partnership and each partner. A similar rule shall apply in the case of an S corporation and its shareholders.
 (4)Denial of double benefitIn the case of the amount of the deduction determined under this section— (A)no deduction or credit shall be allowed for such amount under any other provision of this chapter, and
 (B)no increase in the adjusted basis of any property shall result from such amount.. (b)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 198 the following new item:
				
					
						Sec. 198A. Expenses in connection with moving from a site listed on national priorities list..
 (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act.
			5.Disaster loans to small business concerns for relocation from a Superfund site
 (a)EstablishmentThe Administrator of the Small Business Administration shall establish and carry out a pilot program under which the Administrator shall provide direct loans to an eligible person to assist such eligible person in relocating the principal place of business or primary place of residence of such eligible person, if the principal place of business or primary place of residence is located in an area that is designated as a Superfund site on a date after—
 (1)with respect to an eligible person that is a small business concern, the establishment of the principal place of business; and
 (2)with respect to an eligible person that is an individual, the establishment of a primary place of residence.
 (b)Loan termsA loan made under the program established under subsection (a) shall— (1)be subject to the same limitations as a loan described under section 7(b)(8) of the Small Business Act (15 U.S.C. 636(b)(8)); and
 (2)have a term of 5 years. (c)Eligibility for economic injury disaster loans (1)In generalThe Administrator may make a loan pursuant to section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) to assist an eligible person that is a small business concern that has suffered substantial economic injury as a result of the location of the eligible person in a Superfund site.
 (2)No duplication of benefitsAn eligible person described in paragraph (1) may receive a loan under subsection (a) and section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)).
 (3)Potentially responsible parties excludedNo loan may be made to a person who under section 107(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 is potentially liable with respect to the Superfund site.
 (d)DefinitionsIn this section: (1)Eligible personThe term eligible person means—
 (A)a small business concern (as defined under section 3 of the Small Business Act (15 U.S.C. 632)) for which the principal place of business of the concern is required to relocate because such concern is located on or near a Superfund site; or
 (B)an individual whose primary place of residence is located on or adjacent to a Superfund site. (2)Substantial economic injuryThe term substantial economic injury has the meaning given under section 7(b)(3) of the Small Business Act (15 U.S.C. 636(b)(3)).
 (3)Superfund siteThe term Superfund site means a site that is included on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B)).
 (e)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $10,000,000 for fiscal years 2020 through 2024.
 6.Eligibility for economic injury loansSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended— (1)in paragraph (2), by inserting to any eligible concern pursuant to paragraph (16), or; and
 (2)by inserting after paragraph (15) the following new paragraph:  (16)Economic injury loans for eligible concerns (A)In generalThe Administrator may make a loan under paragraph (2) to an eligible concern regardless of whether a disaster has occurred in the area in which the eligible concern is located.
						(B)Definitions
 (i)Eligible concernThe term eligible concern means a small business concern for which the principal place of business of the concern is required to relocate because such concern is located on or near a Superfund site.
 (ii)Superfund siteThe term Superfund site means a site that is included on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B))..
			